                       Case 2:19-cr-20027-CM Document 1 Filed 04/24/19 Page 1 of 10



                                                                                           FILED
_ _ _ _ _ _ _ _ _ _IN_T_H_io-~-i-~-~D_D_~s-T¢_RI_T~-~-D-d-i-~-~-~-i-sO_U_R_T_ _ _.__              ,/R 2_4_2019._ __
                                                                                                   j



                                                                                          T1Mp'Frir:Z      0 BRIEN CLERK
                                                                                         By,·'.        /
                                                                                           J'
           UNITED STATES OF AMERICA,

                          Plaintiff,

                 vs.                                               No. 19-mj-8097-TJJ

           JOSE SANCHEZ and
           ROBERT WHITE,

                          Defendants.

                                           CRIMINAL COMPLAINT

                 I, Clinton Peterson, the complainant in this case, state that the following is true

           and correct to the best of my knowledge and belief, and establishes probable cause that

           the following offenses have been committed:

                                                     Count 1

                          On or about April 11, 2019, in the District of Kansas, the defendant,

                                                JOSE SANCHEZ,

                 knowingly and intentionally distributed more than 50 grams of a mixture

                 and substance containing methamphetamine, a controlled substance. This

                 was done in violation of Title 21, United States Code, Sections 841(a)(l) &

                 84 l(b )(1 )(B)(viii).

                                                     Count 2

                          On or about April 22, 2019, in the District of Kansas, the defendants,

                                       JOSE SANCHEZ and ROBERT WHITE,
                                                         1
                     Case 2:19-cr-20027-CM Document 1 Filed 04/24/19 Page 2 of 10




_ _ _ _ _ _ _kno_Wingly_and_intentionally_c_onspir£_d_and_agr_e_e_d_with_each_o_ther,_and_w:ith_ _ _ _ _ _ __

                  others known and unknown, to distribute more than 50 grams of a mixture

                  and substance containing methamphetamine, a controlled substance, in

                  violation of Title 21, United States Code, Sections 841(a)(l) and

                  (b)(l)(B)(viii), which includes the reasonably foreseeable conduct of other

                  members of the conspiracy. This was done in violation of Title 21, United

                  States Code, Section 846.

                                                     Count 3

                         On or about April 22, 2019, in the District of Kansas, the defendants,

                                   JOSE SANCHEZ and ROBERT WHITE,

                  aiding and abetting each other, knowingly used and carried a firearm, a

                  Smith & Wesson .40 caliber pistol, model SW40VE, serial number

                  DUS7466, during and in relation to the conspiracy to distribute more than

                  50 grams of a mixture and substance containing methamphetamine, a

                  controlled substance, as set forth in Count 2 of this complaint, which is a

                  drug trafficking crime for which they may be prosecuted in a court of the

                  United States, and they possessed that firearm in furtherance of that drug

                  trafficking crime. This was done in violation of Title 18, United States

                  Code, Sections 2 and 924(c)(1 )(A)(i).

                                                     Count 4

                         On or about April 22, 2019, in the District of Kansas, the defendant,
                                                           2
                  Case 2:19-cr-20027-CM Document 1 Filed 04/24/19 Page 3 of 10




------------~_.J_QSE_SAN~BEZ, _ _ _ _ _ _ _ _ _ _ _ _ __


            then being an alien illegally and unlawfully in the United States, knowingly

             and unlawfully possessed in and affecting interstate commerce the

            following firearms: a Smith & Wesson .40 caliber pistol, model SW40VE,

             serial number DUS7466; a Beretta USA 9mm pistol, serial number

            BER213282Z; and a Palmetto State Armory AR-15 rifle, .223 caliber,

             serial number PA068686. This was done in violation of Title 18, United

             States Code, Sections 922(g)(5) and 924(a)(2).

      This criminal complaint is based on these facts:

             1.      I am an "investigative or law enforcement officer" of the United States

      within the meaning of Section 2510(7) of Title 18, United States Code, and empowered

      by law to conduct investigations and to make arrests for offenses enumerated in Section

      2516 of Title 18, United States Code.

             2.      I am a Task Force Officer of the U.S. Drug Enforcement Administration

      (DEA), assigned to the Kansas City District Office. I have been assigned with the DEA

      since April of 2018. In addition, I am a law enforcement officer of the State of Kansas,

      County of Johnson. I have been employed by the Johnson County Sheriffs Office since

      December of 2011. As a Task Force Officer of the Drug Enforcement Administration, I

      am empowered to conduct investigations of, and to make arrest for, the narcotics offenses

      enumerated in The Controlled Substances Act of Title 21, United States Code.



                                                   3
                      Case 2:19-cr-20027-CM Document 1 Filed 04/24/19 Page 4 of 10




_ _ _ _ _ _ _ 3_ __While_with_the_Johnson_County_Sheriff'_s_Qffice_andJhe_DEA,llaYe._ _ _ _ _ __

          participated in numerous drug investigations, involving the possession and sale of illegal

          drug and drug paraphernalia to include possession with intent to distribute, distribution of

          controlled substances, as well as the investigations activity directed at monetary

          transactions involving the proceeds of specified unlawful activities and conspiracies,

          associated with criminal drug trafficking offenses, in violation of 21 U.S.C. §841(a)(l)--

          Transportation and Distribution of Controlled Substances, §843(b)--Unlawful use of a

          Communication Device to Commit and Facilitate the commission of Drug Trafficking

          Offenses, §846--Conspiracy and Attempt to Possess with Intent to Distribute and

          Distribution of Controlled Substances, §952 and §960--Importation of Controlled

          Substances, and §963--Conspiracy and Attempt to Import Controlled Substances. My

          training and experience has involved physical surveillance, execution of search warrants,

          arrest of numerous drug traffickers and the handling of cooperating sources and sources

          of information.

                 4.      The information contained in this affidavit is based upon my investigation

          and information provided to me and others by persons and agencies that I believe to be

          reliable. Except where otherwise noted, Special Agents of the DEA and other law

          enforcement officers, or other third parties have provided the information set forth in this

          affidavit to me either directly or indirectly. As such, information in this affidavit may not

          reflect my personal observations or investigations, but it is information I am aware of and

          adopt herein for the purposes of this affidavit. Because this affidavit is being submitted
                                                        4
                     Case 2:19-cr-20027-CM Document 1 Filed 04/24/19 Page 5 of 10




_____for_theJimited_purpose_of_a_federaLcriminaLcomp1aint,-Lha¥e_noLinc1uded_each_an.~------­

         every fact known about the investigation, even though I am familiar with the facts and

         circumstances surrounding this investigation.

                5.      In March of 2019, a Source of Information (hereinafter referred to as SOI)

         advised DEA agents that he/she was contacted by an individual identified as Daniel

         Zamora-Lopez. The SOI explained that Zamora-Lopez advised him/her that he had large

         amounts of methamphetamine for sale and was looking for new customers. The SOI

         stated Zamora-Lopez was a known multi-pound methamphetamine dealer in the Kansas

         City metro area. Agents asked the SOI if he/she could give Zamora-Lopez a number for

         an undercover (UC) agent, who would pose as a potential methamphetamine

         customer. The SOI advised he/she would forward ZAMORA-Lopez a number for the

         UC agent. The SOI advised Zamora-Lopez utilized telephone number (424) 425-9122.

                6.      On April 2, 2019, the UC received a call from Zamora-Lopez, telephone

         number (424) 425-9122. Zamora-Lopez advised the UC that he had methamphetamine

         for sale and asked the UC how much he would move or sell. Zamora-Lopez advised the

         UC that one (1) pound of methamphetamine would cost $4300.00 and one (1) kilogram

         of methamphetamine would cost $9000.00. The UC advised Zamora-Lopez he would

         call him back once he figured out what he wanted to purchase. Zamora-Lopez told the

         UC to let him know and that he had methamphetamine available any time of day or night.

         Zamora-Lopez also told the UC in later conversation he could also provide "blue smurfs"

         which he indicated are fentanyl tablets.
                                                      5
                       Case 2:19-cr-20027-CM Document 1 Filed 04/24/19 Page 6 of 10




-------'1.--0n-ApriL5,-20-L9,-the-UC-placed-a-reco:rded-telephone-calLto-Zamora--- - - - - - -

          Lopez, telephone (424)-425-9122, and advised he would be traveling to Kansas City to

          pick up a sample from Zamora-Lopez. Zamora-Lopez later contacted the UC and advised

          he would be able to provide the UC with the fentanyl tablets but not the

          methamphetamine as he could not get ahold of his courier. The UC advised he was not

          going to be available any longer and would set up a meet at a later date.

                 8.       On April 11, 2019, the UC contacted Zamora-Lopez, telephone (424)-425-

          9122, and established a meet to receive the sample narcotics. Zamora-Lopez advised he

          would be sending his courier to the meet location at 241 S. 18th Street, Kansas City,

          Kansas. Zamora-Lopez advised his courier would be driving a blue Nissan passenger car.

                 9.       At approximately 11:10 A.M. a blue/green Nissan sedan bearing Kansas tag

          078LKK arrived in the parking lot of 241 S. 18th Street as planned, occupied by two

          Hispanic males and a Hispanic female. The Nissan parked next to the UC vehicle and the

          driver exited the vehicle and entered the passenger side of the UC vehicle. The Hispanic

          male handed the UC a Dunkin Donuts bag as soon as he entered the vehicle. Inside the

          bag were several blue pills stamped M30 and a clear plastic baggie containing

          approximately 119 grams of methamphetamine. That substance field-tested positive for

          the presence of methamphetamine.

                 10.      A records check of Kansas registration 078LKK showed the vehicle

          registered to Maribel Maldonado at 3731 Silver Avenue, Kansas City, Kansas. Further

          checks show Maribel Maldonado to be married to a Jose Sanchez. Through viewing a
                                                       6
                    Case 2:19-cr-20027-CM Document 1 Filed 04/24/19 Page 7 of 10




-----photo-on-sociaLmedia,_the_UC_confirmedJhe_Hispanic_male_who_deli"\leredJhe_sample_ _ _ _ _ __

          methamphetamine and pills was Jose Sanchez.

                 11.     On April 22, 2019, the UC contacted Zamora-Lopez, at telephone (424)

          425-9122, to establish a purchase of approximately one (1) pound of methamphetamine.

          Zamora-Lopez advised he would coordinate with his courier to call the UC to set up the

          transaction.

                 12.     The UC received a telephone call from (913) 251-6643, who identified

          himself as the courier. The courier advised he would be traveling to the meet location;"

          241 S. 18th Street, Kansas City, Kansas, in a red Honda. At approximately 4:15 P.M. a

          red Honda arrived in the parking lot and parked next to the UC vehicle. The DEA Special

          Response Team (SRT) confronted and detained the three occupants of the Honda, who

          were Robert White, Rocky Pavon-Millan, and Aldo Pavon-Millan. DEA SRT members

          conducted a pat-down of the driver, Aldo Pavon-Millan, and located a loaded Smith &

          Wesson 9mm pistol, model M&P Shield, serial number HDS8819, in his right front

          pocket. Agents later discovered the M&P Shield was a stolen firearm. Rocky Pavon-

          Millan was seated in the front passenger seat, and agents discovered a loaded Glock 22,

          .40 caliber pistol, serial number HNV069, under the front seat where he was seated.

          Agents noted Rocky Pavon-Millan appeared to be reaching under the seat prior to his

          arrest. Robert White was seated in the back seat, and officers located approximately half

          (1/2) a pound ofmethamphetamine and a Smith & Wesson .40 caliber pistol, model



                                                       7
                         Case 2:19-cr-20027-CM Document 1 Filed 04/24/19 Page 8 of 10




_ _ _ _ S_W4_0Y_E,_S_e1ial number DU--87466, inside a black bag, which had been located at his

           feet.

                   13.      DEA TFO Shawn Buck, DEA TFO Carlos Navarro, and Kansas City,

           Kansas, Officers E. Jones, E. Ibanez, C. Cowher, initiated surv~illance at 3731 Silver ·

           Ave., Kansas City, KS. This address had been identified as the residence of Jose

            Sanchez. Officer E. Jones observed Jose Sanchez along with a female and two small

           children exit the rear door of 3731 Silver Ave, Kansas City, KS and get into a green four

            door Nissan Altima bearing Kansas registration 078-LKK. The green Nissan then backed

            out of the driveway and left the residence as surveillance followed it to 1906 Ball Ln,

           Kansas City, Kansas. Kansas Highway Patrol (KHP) Trooper Garcia and Officer E. Jones

            approached Sanchez and took him into custody. Officer E. Jones advised Sanchez was

           cooperating and had given verbal consent to search the Nissan Altima and also his room

            at 3731 Silver Ave, Kansas City, KS. TFO' s Buck and Navarro returned and maintained

            surveillance on the residence 3731 Silver Ave, Kansas City, Ks.

                   14.      Trooper Garcia and Officer E. Jones returned with Sanchez to 3731 Silver

            Ave, Kansas City, KS. TFO C. Navarro assisted with translating information and

            obtaining consent from Sanchez's parents who owned the residence, which they agreed

            and permitted. Officer E. Jones along with TFO C. Navarro and Officer C. Cowher

           . accompanied Sanchez into the residence as Sanchez identified "his" room. Upon

            identifying the room, Sanchez further identified several locations in the room where

            money, weapons, and drugs were located and seized. Sanchez directed officers to the
                                                         8
                   Case 2:19-cr-20027-CM Document 1 Filed 04/24/19 Page 9 of 10




_____closeLoLthe_bedroom._QfficeLE._lones_and_Qfficer_E._IbanezJocated_aJarge_quantity_o~----­

          suspected fentanyl pills (1000-2000) inside the closet. Under the bed officers located a

          Palmetto State Armory AR-15 rifle, .223 caliber, serial number PA068686, along with

          four pistols, including a Beretta USA 9mm pistol, serial number BER213282Z. Officers

          also located a small quantity of suspected cocaine next to the weapons.

                15.    Robert White waived his Miranda Rights and agreed to talk to

          investigators. White advised he was contacted by Daniel Zamora to meet someone at this

          location, 241 S. 18th Street, and provide them a pound of methamphetamine. White

          advised Jose Sanchez is usually the courier for Zamora but he was unavailable today.

          White stated Sanchez arrived at his apartment today and handed him a handgun and told

          him to be safe. A short time later he received a telephone call from Zamora-Lopez

          directing him to deliver the methamphetamine. White stated Sanchez is his brother-in-law

          and he holds methamphetamine at his apartment for him. White signed a consent to

          search for his apartment at 6016 Leavenworth Road Apartment 219, Kansas City;

          Kansas. Located in White's apartment were approximately two (2) kilograms of

          methamphetamine and approximately fifty (50) fentanyl tablets. The narcotics were in

          two separate cardboard boxes in the bedroom closet. White advised Sanchez keeps the

          two boxes separate because a large portion of the narcotics belong to Zamora-Lopez,

          which Sanchez couriers for, and the other box belongs to Sanchez that he deals on the

          side for extra money. White stated Zamora-Lopez usually ships the narcotics to Sanchez



                                                      9
                    Case 2:19-cr-20027-CM Document 1 Filed 04/24/19 Page 10 of 10




_ _ _ _through_the_maiLand_estimatedSanchez_has_recehr:ed_apprnximatel:y_forty_ ..fiy:e_(-45_)_ _ _ _ _ _ __

           pounds of methamphetamine from Zamora over the last six months.

                  16.   White also stated during an interview that Rocky Pavon-Millan and Aldo

           Pavon-Millan were unaware a narcotics transaction was taking place. White advised he

           asked them for a ride to the meet location and they agreed to give him a ride.

                  17.    Investigators have determined Jose Sanchez, Rocky Pavon-Millan, and

           Aldo Pavon-Millan are aliens who are illegally and unlawfully in the United States, as

           confirmed by Homeland Security Investigations.


                                                       ~
                                                     CLINTON PETERSON
                                                     Task Force Officer, DEA

                  Sworn to before me and subscribed in my presence this    27' ~ of April, 2019,
           at Kansas City, Kansas.




                                                       10
